Citation Nr: 0828586	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for papillary carcinoma 
of the thyroid due to exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell 
carcinoma in situ (Bowen's disease) of the left thumb due to 
exposure to ionizing radiation.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
active duty service, based upon his service in Germany from 
September 1972 to August 1974 and in North Dakota from August 
1974 to May 1975.

2.  The veteran has been treated for papillary carcinoma of 
the thyroid and squamous cell carcinoma in situ (Bowen's 
disease) of the left thumb.

3.  The veteran's papillary carcinoma of the thyroid was not 
shown during service, or within a year following discharge 
from service, was not caused by his exposure to ionizing 
radiation in service, and is not otherwise related to 
service.

4.  The veteran's squamous cell carcinoma in situ (Bowen's 
disease) of the left thumb was not shown during service, or 
within a year following discharge from service, was not 
caused by his exposure to ionizing radiation in service, and 
is not otherwise related to service.

5.  The veteran's hemorrhoids are characterized by persistent 
bleeding with no diagnosis of anemia or fissures.


CONCLUSIONS OF LAW

1.  Papillary carcinoma of the thyroid was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, including as a result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

2.  Squamous cell carcinoma in situ (Bowen's disease) of the 
left thumb was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service, 
including as a result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claims were received after the enactment of the 
VCAA.

Letters dated in October 2002 and July 2003 told the veteran 
that VA would make reasonable efforts to obtain evidence 
necessary to support his claims.  He was informed that he was 
required to provide sufficient information to allow VA to 
obtain records.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed of what the 
evidence needed to show in order to substantiate a service 
connection claim.  He was also told that, with respect to 
increased rating claims, the evidence needed to show that the 
disability had worsened.  He was also given notice regarding 
claims due to radiation exposure.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in May 2006 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  Thus, he had actual knowledge of the criteria 
used to rate his disability.  Thereafter, the veteran's claim 
was readjudicated in April 2008.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran's claims file 
was reviewed by the Under Secretary for Health for an opinion 
with regard to his service connection claims.  An actual 
examination was unnecessary, because the veteran's current 
diagnoses were established by the evidence of record.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

I.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and malignant 
tumors become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans, such as a veteran who was present 
at Hiroshima or Nagasaki during specific periods of time.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for 
radiation exposed veterans, "radiogenic diseases," 
including skin cancer and thyroid cancer, may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation-
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. § 
3.309(d)(3)(ii).

Among the radiogenic diseases under § 3.311 are skin cancer 
and thyroid cancer.  38 C.F.R. § 3.311(b) requires evidence 
that the veteran was exposed to ionizing radiation as a 
result of onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; or other activities as claimed.

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has not asserted that he developed any of his 
claimed disorders during combat.  Accordingly, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.

The veteran's diagnoses of thyroid cancer and skin cancer are 
well-documented in the record.  In addition, both were 
manifest more than five years after his exposure to ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(5)(iv).

First, the Board finds that the veteran has not contended 
that he participated in a radiation-risk activity, such that 
he would be considered a radiation-exposed veteran under 
38 C.F.R. § 3.309(d).  Specifically, the veteran's 
description of his radiation exposure activities in service 
does not include any of the radiation-risk activities 
outlined in 38 C.F.R. § 3.309(d)(3)(ii).  Instead, the 
veteran indicated in September 2003 that he was stationed in 
Germany from September 1972 to August 1974, where he served 
as security police, guarding the Nuclear Storage Facility.  
He was assigned to the nuclear alert facility.  He was also 
stationed in North Dakota from 1974 to May 1976, where he 
guarded the missile silos and was a part of a Camper Alert 
Team.  He stated in September 2006 that, while in Germany, he 
worked in close proximity to nuclear weapons and at a weapons 
storage facility.  He described his duty in North Dakota with 
Camper Alert Teams.  These teams parked within the perimeter 
of the missile silo facility.  The veteran has not contended 
that he participated in any of the radiation-risk activities 
listed in 38 C.F.R. § 3.309(d)(3)(ii).  Thus, he is not 
considered a radiation-exposed veteran under 38 C.F.R. 
§ 3.309 (d).  

As noted above, the veteran's claimed disorders, skin cancer 
and thyroid cancer, are radiogenic diseases, as listed under 
38 C.F.R. § 3.311.  In compliance with 38 C.F.R. § 3.311, the 
RO developed the veteran's claim of having been exposed to 
radiation in service.

In a May 2003 response, the National Personnel Records Center 
indicated that a DD Form 1141 (Record of Exposure to 
Radiation) did not exist for the veteran.

The RO then contacted the Department of the Air Force in 
December 2003 with the service information supplied by the 
veteran.

In a March 2005 response, the Department of the Air Force 
indicated that the Air Force Master Radiation Exposure 
Registry showed there was no external or internal exposure 
data for the veteran.  They then contacted the Air Force 
Security Center for any information.  The Air Force Security 
Center provided an ionizing radiation dose estimate of 1.25 
rem for the veteran during the 1960s and 1970s.

Therefore, the veteran's exposure to ionizing radiation has 
been verified, and a dose estimate has been provided.

In a May 2005 memorandum to the Under Secretary for Health, 
the Director of Compensation and Pension Services detailed 
the history of the veteran's claims and requested a radiation 
dose estimate and subsequent opinion as to whether the 
cancers can be attributed to radiation exposure.

In a May 2005 response, the Chief Public Health and 
Environmental Hazards Officer noted the dose estimate 
provided by the Air Force, which was 1.25 rem.  She then 
explained that thyroid cancer was considered to have a high 
comparative susceptibility to radiation induced cancer, and 
the strength of the evidence linking thyroid cancer induction 
to radiation exposure was felt to be very strong.  The 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the thyroid cancer in the veteran's case.  
The computer software calculated a 99 percent value for the 
probability of causation of 11.09 percent.

Skin cancer usually had been attributed to ionizing radiation 
at high doses, particularly several hundred rads.  Excess 
numbers of basal cell cancers also had been reported in skin 
which received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  The Interactive Radioepidemiological Program was 
again utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the veteran's skin 
cancer.  In accordance with guidance on using this program, 
the cancer models for malignant melanoma and non-melanoma 
skin were used for the carcinoma in situ of the skin.  The 
computer software calculated a 99 percentile value for the 
probability of causation for the skin cancer of 0.34 percent 
to 11.35 percent.  Therefore, the physician opined that it 
was unlikely that the veteran's thyroid and skin cancers 
could be attributed to ionizing radiation in service.

Based on the above opinion, and a review of the evidence in 
its entirety, the Director of Compensation and Pension 
Services, in turn, opined in June 2005 that it was unlikely 
that the veteran's thyroid and skin cancers could be 
attributed to exposure to ionizing radiation in service.  
Consequently, there was no reasonable possibility that the 
veteran's disabilities were the result of such exposure.

In sum, the RO has completed all development required to 
adjudicate the veteran's claim under 38 C.F.R. § 3.311(b).  
The development has demonstrated that it is unlikely that the 
veteran's exposure to ionizing radiation during service 
resulted in his thyroid cancer or skin cancer.

All opinions of record, both from the Director of 
Compensation and Pension Services and from the Under 
Secretary for Health, have consistently shown that there is 
no reasonable possibility that the veteran's thyroid cancer 
or skin cancer resulted from his exposure to radiation during 
service.

The opinion from the Under Secretary for Health in May 2005 
constitutes highly probative evidence against the veteran's 
claim.  That opinion is based on a scientific dose estimate 
provided by the Department of the Air Force, as well as a 
review of the entire remaining evidence of record.

The veteran has contended that the dose estimate given after 
a review of his service activities may be incorrect.  He 
argues in a September 2006 written statement that the 
estimate was based on laboratory conditions and did not 
reflect real-world experiences.  Specifically, he indicated 
that, while stationed in Germany, he worked in close 
proximity to nuclear weapons, nuclear alert aircraft, and a 
weapons storage facility.  Exposure from 1972 to 1974 was 
probably much higher than today, given similar duties and 
similar weapons.  He stated that the shielding was less 
effective then, the weapons were exposed on the bottom of 
aircraft, security was provided from a close proximity, the 
structures did not afford the radiation containment levels of 
more modern structures, and there were more weapons in the 
Germany location than many locations in the United States.  
With regard to his service in North Dakota, he was stationed 
very close to the missile facility, and the missiles were 
constantly being handled and moved.  He also contended that 
because he had two of the radiogenic diseases, they should be 
considered together when determining the probability they 
were caused by ionizing radiation.

In April 2008, the veteran testified before the undersigned.  
He stated that while he did not actually touch the weapons, 
he was with people that attached them to the aircraft.  He 
was always in close proximity to the weapons.  One of his 
physicians had volunteered that his thyroid cancer was 
generally the kind of cancer that was caused by exposure to 
radiation.  Another physician indicated that his cancer could 
be related to this exposure.

While the veteran has contended that the dose estimate is 
inaccurate, he has argued mostly that exposure to the same 
experiences would be different in the 1970s as compared to 
present day.  However, the Department of the Air Force knew 
the veteran's service was from 1972 to 1977 when it 
calculated the dose estimate.  It knew of the timing of the 
veteran's exposure when it provided this estimate.  
Therefore, the Board finds that the estimate is accurate as 
to the time and circumstances of the veteran's service.  
38 C.F.R. § 3.311(a)(3) requires referral to an independent 
expert when there is a material difference in the dose 
estimate from a credible source as opposed to the estimate 
derived from official military records.  However, a 
"credible source" is a person certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine, or radiology.  See 38 C.F.R. § 3.311 (a)(3)(ii).  
The veteran has not been shown to be an expert such that his 
opinion constitutes a dose estimate from a "credible 
source."  He has provided no other dose estimate to VA.  
Thus, the Board will rely on the dose estimate provided by 
the Department of the Air Force.

As such, the Board finds that service connection for thyroid 
cancer and skin cancer is not warranted under the criteria of 
38 C.F.R. § 3.311.  The veteran has contended that since he 
has two of the radiogenic disorders, they should be evaluated 
together and not separately.  However, as the record shows, 
the diseases have separate probabilities when determining if 
they are due to ionizing radiation.  In addition, the Board 
relies on the opinions of medical professionals when 
determining whether a specific disease is related to exposure 
to ionizing radiation.  The veteran has not been shown to 
have the requisite medical training to provide a competent 
opinion as to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  In addition, the Board finds that the opinion 
of Under Secretary complied with the factors of consideration 
outlined in 38 C.F.R. § 3.311(e).  As such, the Board 
concludes that the preponderance of the evidence is against 
the finding that service connection for thyroid cancer and 
skin cancer is warranted under the criteria of 38 C.F.R. 
§ 3.311.

Finally, the veteran may establish that service connection is 
warranted on a direct basis under 38 C.F.R. § 3.303(d).  In 
this respect, the Board first has determined that neither 
thyroid cancer nor skin cancer was manifested to a 
compensable degree within a year of separation from service.  
Indeed, the veteran has stated that his first incidence of 
skin cancer was in 1990, and his first diagnosis of thyroid 
cancer was in 2003.  The medical evidence of record 
corroborates these dates.  Therefore, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

With regard to direct service connection, the veteran has 
indicated that one private physician and one VA physician 
have told him that it is at least possible that his cancer is 
due to his exposure to ionizing radiation.  His private 
physician specifically asked if he had been exposed to 
radiation.  His VA physician stated that it was possibly 
related to radiation exposure.  However, neither medical 
professional has submitted a written opinion or provided a 
rationale for such opinion.  As such, the Board will not rely 
on these secondhand statements of the veteran.  In addition, 
as indicated above, the veteran does not have the requisite 
medical training to determine whether these disorders are 
related to his military service.  Espiritu v. Derwinski, 
supra; Jandreau v. Nicholson, supra.  Furthermore, the 
veteran's service medical records are silent for any 
complaints or diagnoses related to the thyroid or skin 
cancer.  Upon separation in February 1976, examinations of 
the endocrine system and skin were normal, with the exception 
of a notation of tinea cruris, which is a fungal infection of 
the groin.

As such, the Board finds that the evidence preponderates 
against the veteran's claim that service connection is 
warranted for thyroid cancer and skin cancer on any basis.  
Therefore, the claims must be denied.

II.  Hemorrhoids

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's hemorrhoids are currently rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).  Diagnostic Code 7336 provides ratings for 
internal or external hemorrhoids.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114.

Service connection for hemorrhoids was established in a March 
1980 rating decision; a 0 percent rating was assigned.  In an 
April 2005 rating decision the rating was increased to 10 
percent effective in August 2002.  

An August 2002 private treatment record shows the veteran 
complained of several episodes of continuous, excessive 
bleeding due to his hemorrhoids.  The tissue required 
reduction.  He was diagnosed with internal hemorrhoids.  
There were no external hemorrhoids.

In an August 2002 written statement, the veteran's private 
physician indicated he had a long history of hemorrhoids.  He 
reported prolapse of tissue that required manual reduction.  
He did not have significant pain but suffered from some 
occasional burning.  On examination, there were no fissures.

In June 2003, the veteran underwent VA examination.  He 
reported that the hemorrhoids occurred several days each 
week.  He described excessive tissue and bleeding with 
wiping.  On examination, he had a large, irreducible 
hemorrhoid and an excessively redundant amount of tissue.  He 
also had evidence of internal hemorrhoids.  This was his 
diagnosis.

In a June 2005 written statement, the veteran indicated that 
his bleeding was regular and not insignificant.  The swelling 
was also consistent and painful.

A December 2006 VA treatment record shows the veteran 
complained of worsening hemorrhoids.  They were painful and 
no longer reducible.

An August 2007 VA record shows the veteran complained of 
worsening hemorrhoids.  He had spontaneous bleeding and 
needed to manually reduce.  Recent examination revealed 
internal and external hemorrhoids with evidence of bleeding.

In February 2008, the veteran underwent VA examination.  He 
stated that he had not lost any time from work.  However, he 
had not worked a full-time job for six years and did feel 
there were times when his hemorrhoids impaired his ability to 
take a part-time job.  He worked for approximately 33 days in 
2007.  He complained that the tissue hung out most of the 
time, and he had bleeding and pain on a daily basis.  On 
examination, there were external hemorrhoids and prolapsed 
hemorrhoids protruding through the anal canal.  He also had 
visually large internal hemorrhoids.  This was his diagnosis.

A February 2008 private record shows the veteran was treated 
for his hemorrhoids.  He had weekly, spotty bleeding.  He had 
pain, especially when sitting.  He had no fissures.

In April 2008, the veteran testified before the undersigned.  
He had bleeding on a daily basis.  When asked about anemia, 
he indicated that he sometimes got a little weak and shaky.  
He currently did not work.  He sometimes freelanced with news 
networks and was put in situations where he had to work 
twelve-hour shifts and could not leave his post.  He had to 
just deal with the pain.  He had to turn down some calls for 
jobs.  He was very careful about what he ate when he took one 
of these jobs and was in a situation where he was unable to 
leave and use the bathroom.  The veteran had never been told 
that he had anemia.  He got a lot of blood tests for his 
thyroid, but had never been told he was tested for or 
diagnosed with anemia.  He had never been told that he had 
fissures.

Based upon a review of the record, the Board finds that the 
evidence shows the veteran's disability does not warrant an 
increase to a 20 percent rating.  Specifically, the evidence 
shows he has never been diagnosed with anemia or fissures.  A 
20 percent rating for hemorrhoids requires the showing of 
either persistent bleeding and anemia or fissures.  While the 
evidence clearly shows the veteran has persistent bleeding, 
it also shows he does not have anemia or fissures.  While the 
veteran stated he was unsure whether he had ever been tested 
for anemia, he did state that he had undergone numerous blood 
tests at VA.  In addition, he has undergone two VA 
examinations during the course of the appeal period.  Anemia 
has never been suggested.

Furthermore, the veteran has been found on several occasions 
to have no evidence of fissures.  In addition, the veteran 
testified that he has never been told he has fissures.  In 
the absence of any evidence of anemia or fissures, the Board 
will not grant an increase to a 20 percent rating under the 
criteria of Diagnostic Code 7336.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his hemorrhoids.  Specifically, in the February 2008 
private treatment record, the veteran denied any history of 
emergency room visits or surgery for his hemorrhoids.  The 
veteran has asserted that his hemorrhoids have some impact on 
his employment.  He no longer works full-time.  However, he 
has not asserted that this is because of his hemorrhoids.  
Instead, he has stated that he could not imagine how he would 
deal with his hemorrhoids if he did work full-time.  He 
currently worked some part-time jobs.  Sometimes, he had to 
work up to twelve-hour shifts with no breaks.  In those 
situations, he just dealt with the pain.  However, he 
occasionally turned down part-time jobs because he was having 
a particularly bad time with his hemorrhoids.  Even 
evaluating this testimony with regard to the veteran's 
disability, the Board finds that this represents no more 
impact on employment than is contemplated by the 10 percent 
rating assigned to the veteran's hemorrhoids.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


ORDER

Service connection for papillary carcinoma of the thyroid due 
to exposure to ionizing radiation is denied.

Service connection for squamous cell carcinoma in situ 
(Bowen's disease) of the left thumb due to exposure to 
ionizing radiation is denied.

A rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


